Citation Nr: 0024561
Decision Date: 09/14/00	Archive Date: 11/03/00

Citation Nr: 0024561	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a temporary total rating based on required 
convalescence following surgical treatment in 1998, under the 
provisions of 38 C.F.R. § 4.30 (1999).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


	INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970 and from September 1974 to December 1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


ORDER TO VACATE

In a decision dated June 30, 2000, the Board denied 
entitlement to an evaluation in excess of 20 percent 
disabling for a low back disability and entitlement to a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30.  Subsequent to that decision, the Board has learned 
that additional pertinent evidence was received by the RO on 
March 23, 1999.  This evidence includes documents compiled in 
conjunction with the veteran's Workman's Compensation claim 
for a back injury.  

The record indicates that the veteran was afforded a hearing 
before the undersigned Board Member on March 15, 2000.  At 
the time of that hearing, it was agreed that the claims 
folder would be held open for a period of 30 days, and the 
veteran was encouraged to submit evidence regarding his 
Workman's Compensation claim, to include the accident and 
injury report, during that time.  As noted, the veteran 
submitted evidence regarding his Workman's Compensation claim 
just 7 days later, on March 23, 2000.  However, at the time 
of the Board's June 2000 decision, this additional evidence 
was not of record and was not considered in conjunction with 
the decision regarding the above-noted appeals.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own  
motion, when there has been a denial of due process.  
38 C.F.R. § 20.904(a) (2000).  

The Board finds that its June 2000 decision denying the 
veteran's appeals was not based on a complete record, and as 
such, the veteran's due process rights were violated.  Thus, 
the decision must be vacated.  

Therefore, in order to assure due process of law and to 
afford the veteran every equitable consideration, the Board's 
June 30, 2000 decision is hereby vacated.  38 C.F.R. 
§ 7104(a) (West 1991); 38 C.F.R. § 20.904 (2000).  A de novo 
review of the claim will be conducted as if the June 30, 2000 
decision had not been made.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
Order to Vacate is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1999).






Citation Nr: 0017330	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling. 

2.  Entitlement to a temporary total rating based on required 
convalescence following surgical treatment in 1998, under on 
the provisions of 38 C.F.R. § 4.30 (1999).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970 and from September 1974 to December 1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an evaluation in excess of 10 percent 
disabling was denied for degenerative disc disease of the 
lumbar spine.  In March 1999, an increased evaluation of 20 
percent disabling was granted for the service-connected low 
back disability, on the basis of a diagnosis of lumbosacral 
strain.  As the rating schedule provides ratings in excess of 
20 percent for lumbosacral strain, the veteran's appeal 
continues as he has not received a full grant of the 
available benefits.  

This claim also comes before the Board from an October 1999 
decision of the Atlanta RO, in which the RO denied 
entitlement to a temporary total rating for surgery conducted 
in April 1998 under the provisions of 38 C.F.R. § 4.30.  The 
RO found that the temporary total rating issue was 
inextricably intertwined with the veteran's claim for an 
increased evaluation for his low back disability.  


FINDINGS OF FACT

1.  The veteran has failed to fully cooperate with efforts to 
develop the evidence pertinent to his appeals.  

2.  Competent evidence attributing the service-connected low 
back disability to a degree more than moderate has not been 
presented.  

3.  Competent evidence attributing a period of 
hospitalization and convalescence in 1998 to the service-
connected low back disability has not been presented.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 20 percent disabling for the 
service-connected low back disability is not warranted.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 1999).  

2.  Entitlement to a temporary total rating based on required 
convalescence following surgical treatment in 1998 is not 
warranted.  38 C.F.R. § 4.30 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Having reviewed the record, the Board has determined that the 
benefits sought by the veteran on appeal are not warranted.  
The record indicates that in July 1993, service connection 
was granted for degenerative disease of the lumbar spine, 
with the assignment of a 10 percent rating under Diagnostic 
Code 5010-5295.  Private treatment records, dated in July 
1996, indicate that the veteran was treated for an injury to 
his back which occurred at his place of employment, and a 
diagnosis of acute lumbar strain is shown.  Subsequent 
treatment records indicate a diagnosis of degenerative disc 
disease of the lumbar spine and in April 1998, he underwent a 
right L5-S1 microendoscopic diskectomy.  

Thus, evidentiary development with regard to the instant 
appeals necessarily involves investigation as to whether the 
veteran's current back problems and his 1998 hospitalization 
are related to or the result of his service-connected low 
back disability.  According to governing law, the use of 
manifestations of a disability not resulting from service-
connected disease or injury is to be avoided in establishing 
the service-connected evaluation.  38 C.F.R. § 4.14 (1999).  
Thus, in determining the current nature and severity of the 
veteran's service-connected low back disability, the Board 
may not consider symptomatology attributable to a nonservice-
connected disability.  Likewise, the provisions of 38 C.F.R. 
§ 4.30 provide temporary total ratings on the basis of 
required convalescence following surgical treatment for 
service-connected disabilities only.  

In September 1999, the veteran was informed that it would be 
necessary to obtain records from a Dr. Vann, who treated him 
for back problems in 1996 under Workman's Compensation, and 
from an insurance company.  He was provided with completed 
authorization forms which he was requested to sign and 
return.  However, those forms were not returned to the RO.  
In response to the RO's correspondence, the veteran indicated 
that there were no other records and that "any other 
mentioned doctors where (sic) only referral doctors through 
my employer."  Thus, the RO did not receive the 
authorization forms necessary to request additional 
information from Dr. Vann or the insurance company.   

At a hearing before the undersigned Board Member in March 
2000, the veteran was informed that a copy of the accident 
report from his 1996 on-the-job injury was needed in order to 
make a determination in this appeal.  In addition, it was 
strongly suggested that he submit any additional medical 
records pertaining the Workman's Compensation claim which 
ensued thereafter.  The record was held open for an 
additional 30 days to allow time for the veteran and his 
representative to obtain and submit this evidence.  However, 
neither the requested accident report or any additional 
medical records were received or associated with the claims 
folder within the allotted time.  

As noted by the United States Court of Appeals for Veterans' 
Claims (Court) in Wood v. Derwinski, 1 Vet. App. 190 (1991), 
VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim, and the duty to assist is not a one-
way street.  In this instance, the veteran's refusal to 
cooperate has precluded any meaningful discussion or 
additional development with regard to the instant appeals.  
Both the RO and the Board notified the veteran of the 
evidence that was needed to support of his claim and he was 
given ample opportunity to obtain and submit that evidence; 
however, he failed to do so and his refusal to cooperate 
cannot serve as the basis for a grant of benefits.  

The Board also notes that as a layman, the appellant is not 
competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992).  Thus, the veteran's 
contentions and testimony regarding the severity and etiology 
of the pathology in his lumbar spine does not constitute 
competent evidence or proof of his claims.  As noted, his 
failure to cooperate with the RO's and the Board's requests 
for additional information has precluded further evidentiary 
development or investigation which might have been beneficial 
to his claims.  Furthermore, the action of the Board Member 
complied with 38 C.F.R. § 3.103 (1999).

For the reasons stated above, the Board finds that 
entitlement to the benefits sought on appeal is not warranted 
as the veteran has failed to submit pertinent evidence which 
was requested by the Board.  Accordingly, the claims on 
appeal are denied.  


ORDER

An evaluation in excess of 20 percent disabling for a low 
back disability is denied. 

Entitlement to a temporary total rating based on required 
convalescence following surgical treatment in 1998, claimed 
under the provisions of 38 C.F.R. § 4.30, is denied.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals




 

252156468   000907  799992

DOCKET NO. 98-10 399        DATE SEP 07 2000

On appeal from the Department of Veterans Affairs Regional Office
in Newark, New Jersey

ORDER

The following corrections are made in a decision issued by tile
Board in this case on May 19, 2000:

CONCLUSIONS OF LAW

7. The criteria for a compensable, 10 percent, rating for
headaches prior to October 28, 1998, have not been met. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.124, Diagnostic Code 8100
(1999).

8. The criteria for a 50 percent rating for headaches from
October 28, 1998, have been met. 38 U.S.C.A. 1155 (West 1991); 38
C.F.R. 4.124, Diagnostic Code 8100 (1999).

On page 39, paragraph 5 is corrected to read as follows: A
compensable rating for headaches prior to October 28, 1998 is
denied.

C. W. Symanski
Member, Board of Veterans' Appeals



